DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 2-15 and 17-20 is/are objected to because of the following informalities:  
In claims 2-15, line 1, all recitations of “The system” should read –The fluid injection system--.
In claims 17-20, line 1, all recitations of “The device” should read –The valve actuation device--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially”, or phrase “substantially prohibit”, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s disclosure (see specification paragraph [0048]) describes a valve actuation coupling (236) being capable of movement along a first direction (244) and capable of less movement along a second direction, which is different from the first direction.  Therefore, it is unclear as to what degree of movement along the second dimension is being claimed by the term “substantially” or phrase “substantially prohibit”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3808895 (“Fitzwater”).
Regarding claim 1, Fitzwater discloses a fluid injection system comprising: 
a valve device (12) including a valve member (ball member of the “ball valve”; see specification col. 2, line 59) and a valve member coupling (at least partially defined by 24 and/or 100), the valve member defining a fluid passage (ball valves of the rotary type have fluid passages extending therethrough, which is rotated into and out of alignment with the inlet and outlet of the valve housing), the valve member having an open position that permits fluid to pass through the valve device via the fluid passage and a closed position that prevents fluid from passing through the valve device via the fluid passage, the valve member coupling configured, when actuated, to transition the valve member between the open position and the closed position; and 
a valve actuation device (10) including a valve actuation coupling (97) and a drive mechanism (at least partially defined by 44, 46, 148, 140 and 82), the valve actuation coupling coupled to the valve member (via slot 99) coupling and the drive mechanism (see fig. 1), wherein the valve actuation coupling is movable independent of the drive mechanism (via slot 96 engaged with end 94 of shaft 82) to couple the valve actuation coupling to the valve member coupling, and wherein the valve actuation coupling is movable with the drive mechanism to actuate the valve member coupling to transition the valve member between the open position and the closed position (see specification col. 6, lines 42-50).
Regarding claim 2, Fitzwater discloses the valve actuation coupling (97) is movable independent of the drive mechanism (at least partially defined by 44, 46, 148, 140 and 82) in a direction that allows the valve actuation coupling to be aligned with the valve member coupling (24).
Regarding claim 3, Fitzwater discloses the drive mechanism (at least partially defined by 44, 46, 148, 140 and 82) is configured to rotate about a drive axis (rotational axis of shaft 82), and wherein the valve actuation coupling (97) is movable independent of the drive mechanism (via slots 96 and 99) in the direction (direction orthogonal to rotational axis of shaft 82) away from the drive axis.
Regarding claim 12, Fitzwater discloses a motive source (electric motor 36) coupled to the drive mechanism (at least partially defined by 44, 46, 148, 140 and 82), the motive source configured to provide a motive force (rotational force) to drive the drive mechanism and actuate the valve member coupling (24); and 
a controller (see specification col. 4, lines 38-46, and col. 6, lines 36-52) configured to control transitioning the valve member between the open position and the closed position by controlling the motive force that the motive source provides to the drive mechanism.
Regarding claim 16, Fitzwater discloses a valve actuation device comprising: 
a drive mechanism (at least partially defined by 44, 46, 148, 140 and 82) configured to rotate about a drive axis (rotational axis of shaft 82); and 
a valve actuation coupling (97) coupled to the drive mechanism, wherein the valve actuation coupling is movable in a direction (radial direction relative to shaft 82) away from the drive axis independent of the drive mechanism to couple the valve actuation coupling to a valve member coupling (24 and/or 100), and wherein the valve actuation coupling is movable with the drive mechanism to actuate the valve member coupling to transition a valve member (ball member of the “ball valve”; see specification col. 2, line 59) between an open position and a closed position (see specification col. 6, lines 42-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-11, 13, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater, as applied to claims 1 and 16 above, in view of US5421780 (“Vukovic”).
Regarding claim 7, Fitzwater discloses the drive mechanism (at least partially defined by 44, 46, 148, 140 and 82) comprises a drive shaft (82), the drive shaft including a drive shaft coupling (end 94, which engages slot 96), wherein the drive shaft coupling is complementary to and coupled to the valve actuation coupling (by engaging groove 96 of the valve actuation coupling 97).
However, Fitzwater does not disclose the drive mechanism comprising a transfer connector, wherein the transfer connector is positioned between the drive shaft and the valve actuation coupling, the transfer connector including a first transfer coupling and a second transfer coupling, the drive shaft coupling being complementary to and coupled to the first transfer coupling, and the valve actuation coupling being complementary to and coupled to the second transfer coupling.
Vukovic teaches (fig. 3) a first shaft (mainly defined by 36, 64 and 66) having a first shaft coupling (36), a second shaft (mainly defined by 38 and 70) having a second shaft coupling (38), an intermediary coupling (72) and a transfer connector (34); the transfer connector being positioned between the first shaft and the intermediary coupling, the transfer connector including a first transfer coupling (cylindrical portion 52 of member 34 engaging groove 42 of member 36) and a second transfer coupling (cylindrical portion 52 of member 34 engaging groove 42 of member 72), wherein the first shaft coupling is complementary to and coupled to the first transfer coupling (see fig. 3), and wherein the intermediary coupling is complementary to and coupled to the second transfer coupling (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fitzwater by configuring connection between the drive mechanism and valve device to have a transfer connector, wherein the transfer connector is positioned between the drive shaft and the intermediary coupling/valve actuation coupling, the transfer connector including a first transfer coupling and a second transfer coupling, the drive shaft coupling being complementary to and coupled to the first transfer coupling, and the valve actuation coupling being complementary to and coupled to the second transfer coupling, as taught by Vukovic, so as to provide further flexibility in movement in the union between the drive mechanism and the valve member coupling.
Regarding claim 8, the combination of Fitzwater and Vukovic discloses the valve actuation coupling (Fitzwater, 97, as modified by Vukovic, 72, above) is movable (Vukovic, by sliding engagement between member 52 and groove 42) relative to the second transfer coupling (Vukovic, cylindrical portion 52 of member 34 engaging groove 42 of member 72).
Regarding claim 9, the combination of Fitzwater and Vukovic discloses the drive shaft coupling (Fitzwater, 94, as modified by Vukovic 36, above) includes a first slot (Vukovic, slot 42 of member 36, which receives cylindrical portion 52 of member 34) defined at an end portion of the drive shaft (Fitzwater, 82, as modified by Vukovic, 36, 64 and 66, above), the valve actuation coupling (Fitzwater, 97, as modified by Vukovic, 72, above) includes a second slot (Vukovic, slot 42 of member 72) defined at an end portion of the valve actuation coupling, the first transfer coupling (Vukovic, cylindrical portion 52 of member 34 engaging groove 42 of member 36) includes a first extended flange received at the first slot, and the second transfer coupling (Vukovic, cylindrical portion 52 of member 34 engaging groove 42 of member 72) includes a second extended flange received at the second slot.
Regarding claim 10, the combination of Fitzwater and Vukovic discloses the valve actuation coupling (Fitzwater, 97, as modified by Vukovic, 72, above) includes an actuation arm (Vukovic, cylindrical portion 52 of member 72) extending out from the valve actuation coupling opposite the second slot (Vukovic, slot 42 of member 72), and wherein the actuation arm is coupled to the valve member coupling (Fitzwater, 24, as modified by Vukovic,38, above).
Regarding claim 11, the combination of Fitzwater and Vukovic discloses the drive mechanism (Fitzwater, at least partially defined by 44, 46, 148, 140 and 82) further comprises a rotatable wheel (Fitzwater, gear 44) and a linkage member (Fitzwater, gear train 40), wherein the linkage member is coupled to the rotatable wheel and the rotatable wheel is coupled to the drive shaft (Fitzwater, 82), and wherein the linkage member is configured to rotatably drive the rotatable wheel (Fitzwater, via electric motor 36) to move the drive mechanism to actuate the valve member coupling.
Regarding claim 13, the combination of Fitzwater and Vukovic discloses the valve member coupling (Fitzwater, 24, as modified by Vukovic, 38, above) includes a first side wall (Vukovic, one side wall of recess 42 of member 38), a second side wall (Vukovic, the other side wall of recess 42 of member 38) opposite the first side wall, and a back wall (Vukovic, bottom of recess 42 of member 38) extending between the first side wall and the second side wall, and wherein the valve actuation coupling (Fitzwater, 97, as modified by Vukovic, 72, above) is received between the first side wall and the second side wall of the valve member coupling.
Regarding claim 14, the combination of Fitzwater and Vukovic discloses the valve actuation coupling (Fitzwater, 97, as modified by Vukovic, 72, above) is movable independent of the drive mechanism (Fitzwater, at least partially defined by 44, 46, 148, 140 and 82) relative to the first side wall (Vukovic, one side wall of recess 42 of member 38) and the second side wall (Vukovic, the other side wall of recess 42 of member 38).
Regarding claim 18, Fitzwater discloses the drive mechanism (at least partially defined by 44, 46, 148, 140 and 82) comprises a drive shaft (82), the drive shaft including a drive shaft coupling (end 94, which engages slot 96), wherein the drive shaft coupling is complementary to and coupled to the valve actuation coupling (by engaging groove 96 of the valve actuation coupling 97).
However, Fitzwater does not disclose the drive mechanism comprising a transfer connector, wherein the transfer connector is positioned between the drive shaft and the valve actuation coupling, the transfer connector including a first transfer coupling and a second transfer coupling, the drive shaft coupling being complementary to and coupled to the first transfer coupling, and the valve actuation coupling being complementary to and coupled to the second transfer coupling.
Vukovic teaches (fig. 3) a first shaft (mainly defined by 36, 64 and 66) having a first shaft coupling (36), a second shaft (mainly defined by 38 and 70) having a second shaft coupling (38), an intermediary coupling (72) and a transfer connector (34); the transfer connector being positioned between the first shaft and the intermediary coupling, the transfer connector including a first transfer coupling (cylindrical portion 52 of member 34 engaging groove 42 of member 36) and a second transfer coupling (cylindrical portion 52 of member 34 engaging groove 42 of member 72), wherein the first shaft coupling is complementary to and coupled to the first transfer coupling (see fig. 3), and wherein the intermediary coupling is complementary to and coupled to the second transfer coupling (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fitzwater by configuring connection between the drive mechanism and valve device to have a transfer connector, wherein the transfer connector is positioned between the drive shaft and the intermediary coupling/valve actuation coupling, the transfer connector including a first transfer coupling and a second transfer coupling, the drive shaft coupling being complementary to and coupled to the first transfer coupling, and the valve actuation coupling being complementary to and coupled to the second transfer coupling, as taught by Vukovic, so as to provide further flexibility in movement in the union between the drive mechanism and the valve member coupling.
Regarding claim 19, the combination of Fitzwater and Vukovic discloses the valve actuation coupling (Fitzwater, 97, as modified by Vukovic, 72, to engage a transfer connector, Vukovic, 34) is movable in the direction (Fitzwater, direction orthogonal to rotational direction of shaft 82) away from the drive axis (Fitzwater, rotational axis of shaft 82) relative to the second transfer coupling (Vukovic, cylindrical portion 52 of member 34 engaging groove 42 of member 72).
Regarding claim 20, the combination of Fitzwater and Vukovic discloses 
the drive shaft coupling (Fitzwater, 94, as modified by Vukovic, 36, above) including a first slot (Vukovic, slot 52 of member 36) defined at an end portion of the drive shaft (Fitzwater, 82, as modified by Vukovic, 64 and 38, above), the valve actuation coupling (Vukovic, 72) includes a second slot (Vukovic, slot 42 of member 78) defined at an end portion of the valve actuation coupling (Vukovic, 72), the first transfer coupling (Vukovic, cylindrical portion 52 of member 34 engaging groove 42 of member 36) includes a first extended flange received at the first slot, and the second transfer coupling (Vukovic, cylindrical portion 52 of member 34 engaging groove 42 of member 72) includes a second extended flange received at the second slot, and 
wherein the valve actuation coupling includes an actuation arm (Vukovic, 52 of member 72) extending out from the valve actuation coupling (Vukovic, 72) opposite the second slot, and wherein the actuation arm includes a cross-sectional shape configured to couple to the valve member coupling (Fitzwater, 24, as modified by Vukovic, 38, above).
Allowable Subject Matter
Claim(s) 4-6, 15 and 17 would be allowable if rewritten to overcome the claim objections and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the closest prior art does not disclose or render obvious the fluid injection system, wherein the valve member coupling is at a location offset from the drive axis, in combination with the remainder limitations of the claim, base claim, and any intervening claims.
Regarding claim 5, the closest prior art does not disclose or render obvious the fluid injection system wherein the valve actuation device includes a limiting plate defining an aperture through the limiting plate, the aperture having a first dimension and a second dimension that is perpendicular to the first dimension, the valve actuation coupling extending through the aperture of the limiting plate, wherein the valve actuation coupling is movable independent of the drive mechanism along the first dimension, and wherein the second dimension is sized to limit movement of the valve actuation coupling independent of the drive mechanism along the second dimension to be less than that along the first dimension, in combination with the remainder limitations of the claim and base claim.
Claim 6 is allowable because it includes all the limitations allowable claim 5.
Regarding claim 15, the closest prior art does not disclose or render obvious the fluid injection system further comprising:  a fluid reservoir including an inlet port and an outlet port, wherein the valve device includes a first port and a second port, the first port in fluid connection with the inlet port and the second port in fluid connection with the outlet port, and wherein the open position of the valve member includes a first open position that permits fluid from the outlet port to pass through the valve device via the fluid passage and a second open position that permits fluid to pass through the valve device via the fluid passage and to the inlet port, in combination with the remainder limitations of the claim and base claim.
Regarding claim 17, the closest prior art does not disclose or render obvious the valve actuation device, wherein the valve actuation device includes a limiting plate defining an aperture through the limiting plate, the aperture having a first dimension and a second dimension that is perpendicular to the first dimension, the valve actuation coupling extending through the aperture of the limiting plate, wherein the valve actuation coupling is movable in the direction away from the drive axis independent of the drive mechanism along the first dimension, and wherein the second dimension is sized to limit movement of the valve actuation coupling in the direction away from the drive axis independent of the drive mechanism along the second dimension to be less than that along the first dimension, in combination with the remainder limitations of the claim and base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4396385 and US2003/0084943 disclose a rotary valve, which controls the direction of fluid flow into and out of a reservoir.  US1298680, US4332148, US4286442, US6517439 and US4452592 disclose first and second shafts connected by a transfer coupling disposed therebetween.  US9739289 discloses a coupling disposed between a drive shaft and a valve shaft, which allows for vibration isolation therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753